DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Akasaka (US 2016/0245961).
Re claim 1: As shown in Figs. 1, 3 and 4, Akasaka discloses an electro-optical device 1 including a display area E, and a peripheral area BS located outside the display area E in plan view, the electro-optical device 1, comprising:
a transmissive base member 21;
a plurality of pixel electrodes 28 located in the display area E;
a transmissive lens layer 15 having a plurality of lenses disposed corresponding to the plurality of pixel electrodes 28;
an insulating layer 32 disposed between the transmissive base member 21 and the transmissive lens layer 15, the insulating layer 32 having a contact surface in contact with the transmissive lens layer 15, and having a refractive index different from a refractive index of the transmissive lens layer 15 (paragraph 85); and
a light-shielding film 22 disposed between the transmissive base member 21 and the insulating layer 32, and having a light- shielding property, wherein
the contact surface (Fig. 4A) has
     a first surface located in the display area E, and
     a second surface located in the peripheral area BS,
the first surface has a plurality of first recessed portions 16 disposed corresponding to the plurality of lenses, and
the second surface has one or more second recessed portions 17, 18, 19.
Re claim 2: The electro-optical device according to claim 1, wherein
a refractive index of the transmissive lens layer 15 is larger than a refractive index of the insulating layer 32 (paragraph 99).
Re claim 6: As shown in Figs. 1 and 10, Akasaka discloses an electronic apparatus, comprising:
the electro-optical device according to claim 1; and
a control unit configured to control operation of the electro-optical device (paragraphs 47, 48 and 173).
Re claim 5: As shown in Figs. 3 and 8C, Akasaka discloses a manufacturing method of an electro-optical device having a display area E in which a plurality of pixel electrodes 28 are disposed, and a peripheral area BS located outside the display area, the manufacturing method comprising:
forming a light-shielding film 31 having a light-shielding property at a transmissive base member 11;
forming, at the light-shielding film 31, a transmissive insulating layer 32a having one or more second recessed portions 17, 18, 19 located in the peripheral area BS;
forming a plurality of first recessed portions 16 in the display area E of the transmissive insulating layer 32; and
forming a lens layer 15 that fills the one or more second recessed portions 17, 18, 19 and the plurality of first recessed portions 16 of the transmissive insulating layer 32, and has a refractive index different from a refractive index of the transmissive insulating layer (paragraph 85).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akasaka (US 2016/0245961).
Re claim 3: The electro-optical device according to claim 1:
As shown in Figs. 4B and 9B, Akasaka discloses the plurality of the first recessed portions 16 disposed on the first surface and the plurality of second recessed portions 17, 18, 19 disposed on the second surface. Akasaka does not explicitly disclose that a density of the plurality of first recessed portions disposed in the first surface is equal to a density of the one or more second recessed portions disposed in the second surface. 
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to form a density of the plurality of first recessed portions disposed in the first surface being equal to a density of the one or more second recessed portions disposed in the second surface, since it has been held that discovering an optimum value of a result effective variable for an intended application involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 2, 2022